Citation Nr: 1411996	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-31 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for left lower leg venous insufficiency, currently rated as 40 percent.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from April 1989 to February 1994.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in St. Petersburg, Florida. 

In the Veteran's October 2008 VA Form 9, he requested a BVA hearing at the RO.  He withdrew this request in November 2008.

In August 2012, the Board denied the claim at bar, in addition to a claim for increased rating for right lower leg venous insufficiency.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In August 2013, the Court vacated the August 2012 Board decision as it pertains to the left leg, and remanded the matter back to the Board for development consistent with the parties' Joint Motion for an Order Partially Vacating and Remanding the Board Decision (Joint Motion).  The appeal as to the right leg was dismissed.

The Board has considered documentation included in the Virtual VA and VBMS systems in reaching the determinations below.  Virtual VA contains a brief from the Veteran's representative and CAPRI records; the remaining documents are duplicative of those in the paper file.  VBMS does not contain any documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As noted by the Board in August 2012, the issues of entitlement to service connection for hypertension and gynecomastia have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Again, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's August 2012 decision was vacated based on VA treatment records suggesting a worsening of the left leg disability since the last VA examination.  The parties determined that a current VA examination was needed.

The parties further indicated that all updated VA treatment records should be obtained on remand.  The most current VA treatment notes of record are dated from September 2012 from the Pensacola Joint Ambulatory Care Center, and from April 2011 from the Biloxi VAMC.  See CAPRI Records pp. 1/131, 61/131, respectively. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all VA facilities at which he currently receives treatment. Then, the RO/AMC should obtain all VA treatment records pertaining to the Veteran.

Specifically, the RO should obtain any VA treatment records from the Pensacola Joint Ambulatory Care Center dated since September 2012, and from the Biloxi VAMC dated since April 2011.

If no records can be obtained, VA's efforts must be documented, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2013) must be achieved.

2.  After any additional records are associated with the claims file, the RO should have the Veteran scheduled for a VA examination in order to determine the current severity of his left lower leg venous insufficiency.  The examiner is to be provided access to the claims folder, Virtual VA, and VBMS.  

3.  The Veteran is to be notified that it is his responsibility to report for VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
  
4.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC should implement corrective procedures.   

5.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



